Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 13, and 20, the primary reason for allowance is the prior art fail to teach evaluating one or more factors each indicating a level of stability of the application; evaluating one or more factors each indicating a level of resiliency of the application; determining an overall stability score for the application from the one or more stability factors and an overall resiliency score for the application from the one or more resiliency factors; and determining a data quality score and a criticality score for the application from the one or more stability factors and the one or more resiliency factors, wherein the data quality score measures a quality of the gathered data and the criticality score measures an importance of the application to the plurality of functions of the platform; generating a first graphical user interface including a plurality of selectable filters; receiving a selection of at least one filter; identifying a subset of the plurality of applications using the selected at least one filter; determining an aggregated stability score, an aggregated resiliency score, an aggregated data quality score, and an aggregated criticality score for the identified subset from the overall stability scores, overall resiliency scores, data quality scores, and criticality scores for the identified subset of applications; and generating a second graphical user interface including the aggregated stability score, aggregated resiliency score, aggregated data quality score, and aggregated criticality score. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Petri (US Patent No. 10,296,305) disclose a method for automated generation and provision of at least one client/server-based software application having a user interface for a user is provided. The method provides at least the following: an application platform, which a user can log into, at least one client-specific database in which data can be stored, at least one application model stored in the client-specific database for generating the at least one software application, which application model is used to describe the functionality of the software application, a user interface and the data structure in a machine-processable form, and a model engine on the application platform for accessing data in the client-specific database. ‘305 fails to specify the steps of evaluating one or more factors each indicating a level of stability of the application; evaluating one or more factors each indicating a level of resiliency of the application; determining an overall stability score for the application from the one or more stability factors and an overall resiliency score for the application from the one or more resiliency factors; and determining a data quality score and a criticality score for the application from the one or more stability factors and the one or more resiliency factors, wherein the data quality score measures a quality of the gathered data and the criticality score measures an importance of the application to the plurality of functions of the platform; generating a first graphical user interface including a plurality of selectable filters; receiving a selection of at least one filter; identifying a subset of the plurality of applications using the selected at least one filter; determining an aggregated stability score, an aggregated resiliency score, an aggregated data quality score, and an aggregated criticality score for the identified subset from the overall stability scores, overall resiliency scores, data quality scores, and criticality scores for the identified subset of applications; and generating a second graphical user interface including the aggregated stability score, aggregated resiliency score, aggregated data quality score, and aggregated criticality score as now recited in claims 1, 13, and 20 of the present invention.
Hiebert et al. (US 2020/0092334) disclose a method, computer program product and/or system that performs the following operations (not necessarily in the following order): (i) receiving a time-date data set including information indicative of the time and date at which certain computer operations were performed in a set of server computer(s); (ii) receiving a machine logic based rules data set including a plurality of machine logic based rules; (iii) determining a resiliency value of the set of server computer(s) based upon an application of the plurality of machine logic based rules to the time-date data set, with the resiliency value corresponding to an ability of the set of server computer(s) to handle operations when some of the hardware, firmware and/or software of at least some of the set of server computer(s) fails; (iv) determining a recommended change to the hardware, firmware and/or software of the set of server computers based, at least in part, upon the resiliency value; and (v) making the recommended change to the set of server computer(s). ‘334 fails to specify the steps of evaluating one or more factors each indicating a level of stability of the application; evaluating one or more factors each indicating a level of resiliency of the application; determining an overall stability score for the application from the one or more stability factors and an overall resiliency score for the application from the one or more resiliency factors; and determining a data quality score and a criticality score for the application from the one or more stability factors and the one or more resiliency factors, wherein the data quality score measures a quality of the gathered data and the criticality score measures an importance of the application to the plurality of functions of the platform; generating a first graphical user interface including a plurality of selectable filters; receiving a selection of at least one filter; identifying a subset of the plurality of applications using the selected at least one filter; determining an aggregated stability score, an aggregated resiliency score, an aggregated data quality score, and an aggregated criticality score for the identified subset from the overall stability scores, overall resiliency scores, data quality scores, and criticality scores for the identified subset of applications; and generating a second graphical user interface including the aggregated stability score, aggregated resiliency score, aggregated data quality score, and aggregated criticality score as now recited in claims 1, 13, and 20 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN H LE/Primary Examiner, Art Unit 2862